


HUDSON PACIFIC PROPERTIES, INC.
AND HUDSON PACIFIC PROPERTIES, L.P.
2010 INCENTIVE AWARD PLAN


PERFORMANCE-VESTING RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Hudson Pacific Properties, Inc., a Maryland corporation (the “Company”),
pursuant to the Hudson Pacific Properties, Inc. and Hudson Pacific Properties
L.P. 2010 Incentive Award Plan (as may be amended from time to time, the
“Plan”), hereby grants to the holder listed below (the “Participant”), an award
of restricted stock units (the “RSUs”). Each RSU represents the right to receive
one (1) share of common stock of the Company (each, a “Share”) in accordance
with the terms and conditions hereof if applicable vesting conditions are
satisfied. This award of RSUs is subject to all of the terms and conditions set
forth in this Restricted Stock Unit Grant Notice (the “Grant Notice”), the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (together,
the “Agreement”) and the Plan, which is incorporated herein by reference. Each
RSU is hereby granted in tandem with a corresponding Dividend Equivalent, as
further described in the Agreement. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.
Participant:
[__________________________]
Grant Date:
[__________________________]
Total Number of RSUs:
[_____________]
Vesting Commencement Date:
[_____________]
Vesting Schedule:


The RSUs shall vest as to one-fourth (1/4th) of such RSUs per Performance Year
(rounded down to the nearest whole RSU until the last Performance Year) if, with
respect to the applicable Performance Year, the Company achieves either (A) the
Annualized TSR Goal for such Performance Year or (B) the Relative Performance
Goal for such Performance Year, in either case, subject to and conditioned upon
the Participant’s continued service as an Employee through the applicable
Vesting Date associated with such performance goal; provided, that any RSUs
which do not vest in respect of a given Performance Year shall remain
outstanding and eligible to vest on January 1, 2020 if the Company achieves the
Cumulative TSR Goal for the Performance Period, subject to and conditioned upon
the Participant’s continued service as an Employee through such date.


Termination of RSUs and Dividend Equivalents:
If the Participant experiences a termination of service as an Employee prior to
the applicable Vesting Date, all RSUs that have not become vested on or prior to
the date of such termination of service as an Employee (after taking into
consideration any vesting that may occur in connection with such termination of
service as an Employee, if any), and all Dividend Equivalents associated with
such RSUs, in each case will thereupon be automatically forfeited by the
Participant without payment of any consideration therefor.

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or the Agreement. In addition, by signing below, the Participant also agrees
that the Company,





LA\4339878.2

--------------------------------------------------------------------------------




in its sole discretion, may satisfy any withholding obligations in accordance
with Section 3.1 of this Agreement by (i) withholding Shares otherwise issuable
to the Participant upon vesting of the RSUs, (ii) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable to the Participant upon
vesting of the RSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 3.1 of the Agreement or
Section 11.2 of the Plan. If the Participant is married, his or her spouse has
signed the Consent of Spouse attached hereto as Exhibit B.
HUDSON PACIFIC PROPERTIES, INC. PARTICIPANT:
PARTICIPANT
By:
                                                  
By:
                                                   
Print Name:
                                                  
Print Name:
                                                   
Title:
                                                  
 
 
 
 
Address:
                                                   
 
 
 
 
 
 
 
 
 
 
 
 



EXHIBIT A
TO RESTRICTED STOCK UNIT GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
ARTICLE I.


GENERAL
1.1    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.2    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice to which this
Agreement is attached.
(a)    “Aggregate Dividend” means the aggregate per share dividends declared
during the Performance Period.
(b)    “Annualized TSR Goal” means, with respect to any Performance Year, the
attainment of a Company TSR Percentage that equals or exceeds seven percent
(7%).
(c)    “Cause” means “Cause” as defined in the Employment Agreement.
(d)    “Change in Control” means the occurrence of any of the following events:
(i)    A transaction or series of transactions (other than an offering of shares
of Common Stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, the Services Company, the Partnership
or any Subsidiary, an employee benefit plan maintained by any of the





LA\4339878.2

--------------------------------------------------------------------------------




foregoing entities or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or
(ii)    During any period of two (2) consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section
1.2(d)(i) or Section 1.2(d)(iii) hereof) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the two (2)-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof (the transactions contemplated by this Section
1.2(d)(ii), a “Non-Transactional Change in Control”); or
(iii)    The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction:
(1)    Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(2)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1.1(d)(iii)(2) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.
Notwithstanding the foregoing, to the extent required to avoid the imposition of
additional taxes under Section 409A, no transaction shall constitute a Change in
Control unless such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5).
(e)    “Company TSR Percentage” means the Company’s compounded annual growth
rate, expressed as a percentage (rounded to the nearest tenth of a percent
(0.1%)), determined as the quotient obtained by dividing (i) the sum of the
Final Share Price plus the Aggregate Dividend (assuming reinvestment in Common
Stock of all dividends comprising the Aggregate Dividend as of the dividend
declaration date), by (ii) the Initial Share Price.
(f)    “Cumulative TSR Goal” means, with respect to the Performance Period, the
attainment of a Company TSR Percentage that equals or exceeds twenty-eight
percent (28%).
(g)    “Disability” means “Disability” as defined in the Employment Agreement.

A-1




LA\4339878.2

--------------------------------------------------------------------------------




(h)    “Employment Agreement” means that certain employment agreement between
the Company and the Participant effective January 1, 2016, as amended from time
to time.
(i)    “Good Reason” means “Good Reason” as defined in the Employment Agreement.
(j)    “Final Share Price” means the Share Value as of the last day of the
Performance Period (which may be the date of a Change in Control, if
applicable).
(k)    “Initial Share Price” means the five trading-day trailing average market
closing price, on the principal exchange on which the Common Stock is traded,
over the period ending on (and including) the last trading day immediately
preceding the first day of the Performance Period.
(l)    “Performance Period” means the period commencing on January 1, 2016 and
ending on December 31, 2019.
(m)    “Performance Year” means each of calendar years 2016 through 2019.
(n)    “Pro-Rated Performance Goal” means the attainment of a Company TSR
Percentage that equals or exceeds the product of (i) twenty-eight percent (28%)
multiplied by (ii) a fraction, the numerator of which is the number of days in
the Performance Period through and including the date on which a Change in
Control or Qualifying Termination, as applicable, occurs, and the denominator of
which equals 1096 (with the resulting percentage rounded as determined by the
Administrator).
(o)     “Qualifying Termination” means a termination of the Participant’s
Employee status by the Company without Cause, by the Participant for Good Reason
or due to the Participant’s death or Disability.
(p)    “Relative Performance Goal” means with respect to a Performance Year,
that the Company’s total shareholder return exceeds the total shareholder return
for the MSCI U.S. REIT Office Index (or any successor or replacement index
thereto or therefor or, in the event there is no successor or replacement index
to the MSCI U.S. REIT Office Index, the Bloomberg REIT Office Property Index)
during such Performance Year, calculated in a manner consistent with Section
1.2(e) hereof from publicly available information.
(q)    “Share Value,” as of any given date, means the average of the closing
trading prices of a Share on the principal exchange on which such shares are
then traded for each trading day during the five consecutive trading days ending
on and including such date or, if the Shares are no longer traded on an exchange
during such period, Share Value shall mean the value of a share of Common Stock
as determined by the Administrator in its good faith discretion; provided,
however, that if the Performance Period ends upon the consummation of a Change
in Control (other than a Non-Transactional Change in Control), Share Value shall
mean the Transaction Price.
(r)    “Transaction Price” means the final, publicly announced, price per share
of Common Stock paid by an acquirer in connection with a Change in Control
(other than a Non-Transactional Change in Control), provided, however, that the
Administrator may, in its sole discretion, discount the value of any earn-out,
escrow or other deferred or contingent consideration (in each case, to zero) as
it deems appropriate.
(s)    “Vesting Date” means January 1 immediately following the Performance Year
with respect to with the applicable Annualized TSR Goal and/or Relative
Performance Goal is achieved by

A-2




LA\4339878.2

--------------------------------------------------------------------------------




the Company, or any date on which accelerated vesting occurs with respect to
such RSUs as set forth in Section 2.2(b) or 2.2(c) hereof.
ARTICLE II.    

TERMS AND CONDITIONS OF RSUS AND DIVIDEND EQUIVALENTS
2.1    Grant of RSUs. Upon the terms and conditions set forth in the Plan and
this Agreement, effective as of the Grant Date set forth in the Grant Notice,
the Company hereby grants to the Participant an award of RSUs, together with an
equivalent number of tandem Dividend Equivalents, under the Plan. In
consideration of this grant of RSUs, the Participant agrees to render faithful
and efficient services to the Company or its Affiliates. Unless and until an RSU
has vested in the manner set forth in the Grant Notice, the Participant will
have no right to receive any Shares or other payment in respect of the RSUs.
2.2    Vesting of RSUs. [Notwithstanding any accelerated vesting provisions
contained in that certain Employment Agreement dated [______] between the
Company and the Participant, which accelerated vesting provisions are hereby
expressly superseded and replaced with respect to the RSUs,] the following
provisions, as applicable, shall govern the vesting and payment of the RSUs:
(a)    Subject to Sections 2.2(b) and 2.2(c) hereof, the RSUs shall vest and
become nonforfeitable, if at all, in accordance with the terms and conditions
set forth in the Grant Notice.
(b)    Notwithstanding the foregoing or anything contained herein to the
contrary, and subject to the execution and delivery of a general release in
accordance with the terms and conditions set forth in Section 4(a) of the
Employment Agreement, in the event of a Qualifying Termination, any
then-unvested RSUs will vest as of the date of the Qualifying Termination if the
Pro-Rated Performance Goal is achieved (determined as of the date on which the
Qualifying Termination occurs). Any RSUs that do not become fully vested in
accordance with the preceding sentence shall automatically be cancelled and
forfeited as of the date of the Qualifying Termination without payment of any
consideration therefor, and the Participant shall have no further right to or
interest in such RSUs.
(c)    Notwithstanding the foregoing, in the event that the Performance Period
ends upon a Change in Control and the Participant remains in continuous
employment with the Company (or its affiliates) until immediately prior to such
Change in Control, any then-unvested RSUs will vest as of the date of the Change
in Control if the Pro-Rated Performance Goal is achieved (determined as of the
date on which the Change in Control occurs). Any RSUs that do not become fully
vested in accordance with the preceding sentence shall automatically be
cancelled and forfeited as of the date of the Change in Control without payment
of any consideration therefor, and the Participant shall have no further right
to or interest in such RSUs.
2.3    Payment of RSUs. RSUs will be paid in fully vested Shares (unless
otherwise provided by the Administrator) as soon as practicable after the
applicable Vesting Date, but in any event within forty-five (45) days
thereafter, subject to Section 3.4(b) of this Agreement. The Company shall
deliver to the Participant (or any transferee permitted under Section 3.5
hereof) a number of Shares equal to the number of RSUs subject to this award or
RSUs that fully vest on the applicable Vesting Date (either by delivering one or
more certificates for such Shares or by entering such Shares in book entry form,
as determined by the Administrator in its sole discretion). Notwithstanding the
foregoing, if Shares cannot be issued pursuant to Section 11.4 of the Plan (or
any successor provision thereto) or are delayed under Section 3.2 hereof, the
Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that Shares can
be issued in accordance with such Section. In no event shall any

A-3




LA\4339878.2

--------------------------------------------------------------------------------




such delay in the issuance of Shares impact the payment timing applicable to
Dividend Equivalents payable in cash.
2.4    Forfeiture and Termination of RSUs and Dividend Equivalents. All RSUs and
Dividend Equivalents granted under this Agreement shall be forfeited and
terminated as set forth in the Grant Notice.
2.5    Dividend Equivalents.
(a)    Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent that entitles the Participant to receive any
dividends or other distributions declared with respect to the Shares underlying
the RSU between January 1, 2016 and the date on which the RSU is either paid out
or forfeited.
(b)    The Participant shall not be entitled to any payment under a Dividend
Equivalent with respect to any dividend with an applicable record date that
occurs after the termination of such RSU for any reason, whether due to payment,
forfeiture of the RSU or otherwise.
(c)    Each Dividend Equivalent (i) shall become payable if and when the RSU to
which such Dividend Equivalent relates vests, and (ii) shall be paid in cash,
unless otherwise determined by the Administrator, at the time of settlement of
the underlying RSU in an amount equal to the total dividends per Share with
applicable record dates occurring over the period during which such Dividend
Equivalent was outstanding. If the RSU linked to a Dividend Equivalent fails to
vest and is forfeited for any reason, then (x) the linked Dividend Equivalent
shall be forfeited as well, (y) any amounts otherwise payable in respect of such
Dividend Equivalent shall be forfeited without payment, and (z) the Company
shall have no further obligations in respect of such Dividend Equivalent.
ARTICLE III.    
MISCELLANEOUS PROVISIONS
3.1    Tax Withholding. The Company and its Affiliates shall be entitled to
require a cash payment (or other form of payment determined in accordance with
Section 11.2 of the Plan) by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to the grant, vesting and/or
payment of the RSUs and/or the Dividend Equivalents. The Company shall have no
obligation to make any payment in any form under this Agreement or under any RSU
or Dividend Equivalent issued in accordance herewith unless and until such tax
obligations have been satisfied.
3.2    Conditions to Delivery of Shares. Any Shares deliverable under this
Agreement may be either previously authorized but unissued Shares or issued
Shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares under this Agreement or under any RSU issued in accordance
herewith prior to fulfillment of all of the following conditions:
(a)    The admission of such Shares to listing on all stock exchanges on which
the Common Stock is then listed;
(b)    The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of

A-4




LA\4339878.2

--------------------------------------------------------------------------------




any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
(d)    The lapse of such reasonable period of time as the Administrator may from
time to time establish for reasons of administrative convenience.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
to the extent that such delay would result in a violation of Code Section 409A.
In the event that the Company delays the issuance of any Shares because it
reasonably determines that the issuance of such Shares will violate federal
securities laws or other applicable law, such issuance shall be made at the
earliest date at which the Administrator reasonably determines that issuing such
Shares will not cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii).
3.3    Award Not Transferable. Without limiting the generality of any other
provision hereof, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 11.3 of the Plan.
3.4    Section 409A.
(a)    General. This Agreement shall be interpreted in accordance with the
requirements of Code Section 409A. Notwithstanding any provision of this
Agreement, the Company may adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to avoid the imposition of taxes under
Code Section 409A, provided, however, that this Section 3.4(a) shall not create
an obligation on the part of the Company to adopt any such amendment, policy or
procedure or take any such other action, nor shall the Company have any
liability for failing to do so. To the extent that any payment window spans two
calendar years, the Participant shall have no discretion over or ability to
control the actual year in which payment is made.
(b)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no amounts shall be paid to the Participant under this Agreement
during the six (6)-month period following the Participant’s “separation from
service” to the extent that the Administrator determines that the Participant is
a “specified employee” (each within the meaning of Code Section 409A) at the
time of such separation from service and that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under Code
Section 409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six (6)-month period (or such earlier date upon which such amount
can be paid under Code Section 409A without being subject to such additional
taxes), the Company shall pay to the Participant in a lump-sum all amounts that
would have otherwise been payable to the Participant during such six (6)-month
period under this Agreement. For the avoidance of doubt, any amounts payable
upon a Qualifying Termination shall only be paid upon the Participant’s
“separation from service” (within the meaning of Code Section 409A).
(c)    Dividend Equivalents. Any Dividend Equivalents granted in connection with
the RSUs issued hereunder, and any amounts that may become distributable in
respect thereof, shall be treated separately from such RSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Code Section 409A.

A-5




LA\4339878.2

--------------------------------------------------------------------------------




3.5    Award Not Transferable. Without limiting the generality of any other
provision hereof, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 11.3 of the Plan.
3.6    No Rights as Stockholder. Except as otherwise expressly provided herein,
unless and until shares of Common Stock are issued in payment of this Award,
this Award shall not confer any stockholder rights upon the Participant.
3.7    Not a Contract of Employment. Nothing in this Agreement or the Plan shall
confer upon the Participant any right to continue to serve as an Employee or
other service provider of the Company or any of its Affiliates or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided to the contrary
in a written agreement between the Company or an Affiliate, on the one hand, and
the Participant on the other.
3.8    Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.9    Incorporation of Terms of Plan; Authority of Administrator. This
Agreement is subject to the terms and conditions of the Plan, which are
incorporated herein by reference, including without limitation Section 13.2 of
the Plan. In the event of any inconsistency between the Plan and this Agreement,
the terms of the Plan shall control. In accordance with the Plan (and not in
limitation of any other provision), the Administrator shall make all
determinations under this Agreement in its sole and absolute discretion and all
interested parties shall be bound by such determinations.
3.10    Consideration to the Company. In consideration of the grant of the Award
by the Company, the Participant agrees to render faithful and efficient services
to the Company or any Affiliate.
3.11    Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan and this Agreement
shall be administered, and the RSUs and Dividend Equivalents are granted, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
3.12    Amendment, Suspension and Termination. To the extent permitted by the
Plan and this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs or the Dividend Equivalents in
any material way without the prior written consent of the Participant.
3.13    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.

A-6




LA\4339878.2

--------------------------------------------------------------------------------




3.14    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.5 hereof, this Agreement shall
be binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.
3.15    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and Dividend Equivalents
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
3.16    Entire Agreement. The Plan and this Agreement (including all Exhibits
thereto, if any) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
3.17    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company with respect to amounts credited and benefits
payable, if any, with respect to the Shares and/or RSUs issuable thereunder.
3.18    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.
3.19    Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs and/or Dividend
Equivalents granted pursuant to this Agreement (and any Shares issuable or
amounts payable with respect thereto). The Participant represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the RSUs and Dividend Equivalents and the issuance
of Shares with respect thereto and making of payments and that the Participant
is not relying on the Company for any tax advice.
3.20    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.21    

A-7




LA\4339878.2

--------------------------------------------------------------------------------






EXHIBIT B
TO RESTRICTED STOCK UNIT GRANT NOTICE
CONSENT OF SPOUSE


I, _______________, spouse of _______________, have read and approve the
Restricted Stock Unit Grant Notice (the “Grant Notice”) to which this Consent of
Spouse is attached and the Restricted Stock Unit Agreement (the “Agreement”)
attached to the Grant Notice. In consideration of issuing to my spouse the
shares of the Restricted Stock Units and Dividend Equivalents set forth in the
Grant Notice, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
and any Restricted Stock Units, Dividend Equivalents or any shares of the common
stock of Hudson Pacific Properties, Inc. or cash issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.


Dated: _______________                _______________________________
Signature of Spouse









B-1




LA\4339878.2